IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DUONG THANH HO,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0987

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 1, 2015.

An appeal from an order of the Circuit Court for Bay County.
Elijah Smiley, Judge.

Duong Thanh Ho, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Pavese, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and ROBERTS, JJ., CONCUR.